In a child support proceeding pursuant to Family Court article 4, the appeal is from an order of commitment of the Family Court, Richmond County (Porzio, J.), dated August 10, 2005, as amended by subsequent orders of the same court dated September 15, 2005, September 16, 2005, November 10, 2005, November 14, 2005, and November 30, 2005, respectively, which committed the father to the custody of the New York City Department of Correction for 16 consecutive weekends.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order of commitment as amended by the subsequent orders must be dismissed as academic because the term of commitment has expired (see Matter of Bavaro-Baldwin v Bavaro, 28 AD3d 551 [2006]; Matter of Gayle v Counts, 302 AD2d 521 [2003]; Matter of Zapata v Middleton, 197 AD2d 526, 527 [1993]).
*555To the extent that the father argues that the court erred in determining that he willfully violated the order of support and directing that he be sentenced in connection with such violation, he did not appeal from the June 7, 2005 order finding him in willful violation of a prior order awarding child support order and directing that he be sentenced in connection therewith. Accordingly, this issue is not properly before this Court (see Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 24 AD3d 1050 [2005], lv denied 6 NY3d 713 [2006]; Matter of Sales v Brozzo, 3 AD3d 807, 807-808 [2004]; Matter of Dauria v Dauria, 286 AD2d 879, 880 [2001]). Crane, J.P., Spolzino, Fisher and Lunn, JJ., concur.